DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the first light emitting unit overlaps with a least a portion of the fingerprint sensor circuitry in a top view direction of the display device” and “wherein the fingerprint sensor unit overlaps with at least a portion of the pixel circuitry in the top view direction of the display device” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Response to Arguments

Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0083302) in view of Ma et al. (US 2019/0294849) and further in view of Zhang et al. (US 2009/0201400).

Regarding claim 1, Park et al. disclose a display device (Figure 2A), comprising:
a substrate (Figure 2A, 100);
a pixel circuitry disposed on the substrate (Figure 2A, 210);
a first light emitting unit disposed on the substrate and driven by the pixel circuitry (Figure 2A, 310); 
a fingerprint sensor circuitry disposed on the substrate (Figure 2A, 230); and

Park et al. fail to explicitly teach a fingerprint sensor unit disposed on the substrate and driven by the fingerprint sensor circuitry.
Ma et al. fail to teach a fingerprint sensor unit disposed on a substrate and driven by fingerprint sensor circuitry (Figure 4 shows 22 driven by 32).
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination Park et al. performs the same function as it does separately of providing a display device with fingerprint sensing capability where the light emitting unit overlaps fingerprint sensor circuitry, and Ma et al. performs the same function as it does separately of providing a fingerprint sensor unit that is driven by fingerprint sensor circuitry.
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does separately.  The results of the combination would have been predictable and resulted in a display device with fingerprint sensing capability comprising a fingerprint sensor unit that is driven by the fingerprint sensor circuitry.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Zhang et al. disclose wherein a fingerprint sensor unit overlaps with at least a portion of the pixel circuitry in the top view direction of a display device (Paragraph [0024]).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the teachings of Zhang et al. to overlap the fingerprint sensor unit and the pixel circuitry in the display device taught by the combination of Park et al. and Ma et al.  The motivation to combine would have been in order to enable high capacity storage capacitors in the pixel circuit without decreasing the sensitivity of the pixel (See paragraph [0024] of Zhang et al.).

Regarding claim 2, Park et al., Ma et al. and Zhang et al. disclose the display device according to claim 1, wherein the first light emitting unit emits a blue light  (Park et al.: Figure 1C).

Regarding claim 3, Park et al., Ma et al. and Zhang et al. disclose the display device according to claim 1, wherein a ratio of an area of the fingerprint sensor unit to an area of the first light emitting unit is greater than or equal to 0.1 and less than or equal to 2 (Park et al.: Figure 1A, for example, shows a ratio of 230 to SPx OLED B which is within the range claimed.).

Regarding claim 4, Park et al., Ma et al. and Zhang et al. disclose the display device according to claim 1, further comprising a second light emitting unit disposed on the substrate (Park et al.: Figure 1A, for example, shows multiple light emitting units such that there is a second light emitting unit.).
Park et al. fails to explicitly teach in Figure 2A wherein the second light emitting unit overlaps with at least another portion of the fingerprint sensor circuitry in the top view direction of the display device.  However, in another embodiment, Park et al. does disclose wherein the second light emitting unit overlaps with at least another portion of the fingerprint sensor circuitry in the top view direction of the display device (Figure 3A shows R, G and B overlapping 630.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the second embodiment teachings of Park et al. and apply them to the display device taught by the combination of Park et al. and Ma et al.  The motivation to combine would have been in order to provide higher resolution fingerprint detection without impacting the aperture ratio of the display panel.

Regarding claim 5, Park et al., Ma et al. and Zhang et al. disclose the display device according to claim 4, wherein the first light emitting unit and the second light emitting unit emit different color lights (Park et al.: Figure 3A, the subpixels SPx all emit different colors, R, G and B, and thus the first and second emit different colors.).

Regarding claim 6, Park et al., Ma et al. and Zhang et al. disclose the display device according to claim 5, wherein the first light emitting unit emits a blue light (Park et al.: Figure 3A, OLED B), and the second light emitting unit emits a red light (Park et al.: Figure 3A, OLED R).

Regarding claim 7, Park et al., Ma et al. and Zhang et al. disclose the display device according to claim 5, wherein the first light emitting unit emits a blue light (Park et al.: Figure 3A, OLED B), and the second light emitting unit emits a green light (Park et al.: Figure 3A, OLED G).

Regarding claim 8, Park et al., Ma et al. and Zhang et al. disclose the display device according to claim 5, wherein the first light emitting unit emits a green light (Park et al.: Figure 3, OLED G).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
6 July 2021